ON PETITION FOR REHEARING
Appellant, in his petition for rehearing, asserts we erred in our opinion by not referring to the questions presented by the seventh and eighth specifications of his motion for a new trial. These specifications complained of the action of the trial court in admitting in evidence the affidavit of appellee and the record from the office of the Recorder referred to in special findings Nos. 10 and 11, which were set out in substance in our original opinion. We did not decide the question presented by these specifications for the reason that even if it be conceded 6.  the trial court erred in admitting this evidence (which we do not decide), it was a harmless error because there was ample evidence to sustain the trial court's findings that there had been no operation under the least for a period of two years. This was sufficient to sustain the third conclusion of law.
The petition for a rehearing is denied.
NOTE. — Reported in 76 N.E.2d 590.